DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This Office Action is in response to the claims filed 7/1/21.  As directed by the submission, claims 1-17, 18, 28-31 have been cancelled. Claims 19-27, 32-37 are under examination.  

Claim Objections
Regarding claim 27, and the objected to limitation “…the component is configured to manage the rotational forces by displacement of the fluid or gel  .…”, the applicant has made clam 27 dependent on claim 26 and 37. Claim 37 the independent claim was amended to remove the limitation “fluid or” and requires the components to be filled with gel now. Claim 27 should be amended accordingly.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 37, 20-27, 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 3254883 (herein after Morgan) in view of Ferrara US 20080155735 (herein after Ferrara) and Picotte US US 20070000025 A1 (herein after Picotte).

Regarding claim 37, Morgan discloses a helmet (Figure 1, Col 1, lines 25-26 and Col 4, lines 20-35) comprising an outer shell (58) and a component disposed inside of the shell (Col 1, lines 25-26 and Col 4, lines 20-35), the component comprising: a compartment (as seen in annotated Figure 2 and 3), and a wall defining the compartment (Col 2, lines 50-58), the wall comprising an inner wall and an outer wall arranged on opposite sides of the fluid or gel (as best seen in Figures 2 and 3). 


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Components)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Compartment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: textbox (Outer wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Helmet shell)]
    PNG
    media_image1.png
    576
    597
    media_image1.png
    Greyscale

[AltContent: textbox (Resilient walls that are capable of moving – Figure 2 in a rested state, Figure 3 in a compressed state.)]


However, Morgan is silent to a liner disposed inwards of the outer shell; and 3a component disposed inside of the outer shell and on an opposite side of the liner to the outer shell wherein the component is configured to allow the shell of the helmet to move relative to the inner wall of the component.

Ferrara discloses a liner (28, 32) disposed inwards of the outer shell (20); and 3a component (50, 24) disposed inside of the outer shell and on an opposite side of the liner to the outer shell (as seen in annotated Figure 7B) wherein the component is configured to allow the shell of the helmet to move (112) relative to the inner wall of the component (as seen in annotated Figure 7B – the component in its entirety moving relative to the movement of the outer shell). 
.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: textbox (Liner)][AltContent: connector][AltContent: textbox (Direction of movement of the outer shell.)][AltContent: arrow][AltContent: textbox (Outer shell)][AltContent: arrow][AltContent: textbox (Component)]
    PNG
    media_image2.png
    343
    430
    media_image2.png
    Greyscale


Morgan is analogous art to the claimed invention as it relates protective headwear that has components within the helmet.  Ferrara is analogous art to the claimed invention in that it provides components that are capable of movement relative to the outer shell and inner layers of the helmet.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified to components of Morgan, with the components and their configurations as taught by Ferrara in order to allow the helmet to absorb and dissipate impacts that can occur from any number of directions.  The substitution of the component structure of Morgan would be a simple substitution of one known element for another to obtain predictable results, a safer helmet to wear during athletic activities.

However, Morgan and Ferrara are silent to the component containing a gel.

Picotte discloses the component containing a gel (paragraph 0027).

Picotte is analogous art to the claimed invention in that it provides devices with gel filled chambers for impact absorption.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the components of Morgan and Ferrara, with gel filled, as taught by Picotte in order to form components/chambers having improved impact force distribution and absorption.  The substitution of interior material of the components would be a simple substitution of one known element for another to obtain predictable results, components that would have improved impact distribution capabilities and better prevent neck and head injuries during activity.

Regarding claim 19, the modified helmet of the combined references discloses wherein the gel (paragraph 0027 of Picotte) is configured to allow the outer wall to float or slide relative to the inner wall (as seen in annotated Figure 2 and 3 of Morgan).  

Regarding claim 20, the modified helmet of the combined references discloses the component (50, 24 of Ferrara) is configured such that the outer wall slides parallel to the inner wall (as seen in annotated Figure 7B of Ferrara).  

Regarding claim 21, the modified helmet of the combined references discloses wherein at least one of the inner wall (as seen in annotated Figure 7B of Ferrara) and the outer wall is formed from a flexible or elastic material (paragraphs 0045, 0049, 0064 and 0065 of Ferrara).  

Regarding claim 22, the modified helmet of the combined references discloses the inner wall is configured to engage the head of the wearer (as seen in annotated Figure 7B of Ferrara).  

Regarding claim 23, the modified helmet of the combined references discloses a layer of collapsible material provided adjacent to the inner layer or the outer layer (as seen in annotated Figure 7B of Ferrara).  

Regarding claim 24, the modified helmet of the combined references discloses wherein the collapsible material is a resilient foam material (Col 4, lines 36-42 of Morgan).  

Regarding claim 25, the modified helmet of the combined references discloses a first layer of liner material arranged on the inner side of the inner wall (as seen in annotated Figure 6 and 7B of Ferrara) and a second layer of liner material arranged on the outer side of the outer wall (as seen in annotated Figure 6 and 7B of Ferrara).  

[AltContent: arrow][AltContent: textbox (A second layer of liner material arranged on the outer side of the outer wall.)][AltContent: arrow][AltContent: textbox (A first layer of liner material arranged on the inner side of the inner wall.)]
    PNG
    media_image3.png
    277
    462
    media_image3.png
    Greyscale



Regarding claim 26, the modified helmet of the combined references discloses the component is configured to manage rotational forces acting on the outer wall relative to the inner wall (as seen in Figures 7A, 7B, 8C and 8D of Ferrara).  

Regarding claim 27, the modified helmet of the combined references discloses the component is configured to manage the rotational forces by displacement of the fluid or gel (paragraph 0027 of Picotte).  
  
Regarding claim 32, the modified helmet of the combined references discloses a plurality of components (as seen in annotated Figures 1, 2 and 3 of Morgan) configured to prevent the liner from coming into contact with the head of the wearer (32 of Morgan).  

Regarding claim 33, the modified helmet of the combined references discloses the helmet comprises a plurality of components located at spaced positions around the liner (as seen in annotated Figure 7B of Ferrara).  

Regarding claim 34, the modified helmet of the combined references discloses the component is attached to the liner using adhesive (paragraph 0067 of Ferrara).  

Regarding claim 35, the modified helmet of the combined references discloses the components cover a small area of liner (as seen in Figure 7B of Ferrara).  

Regarding claim 36, the modified helmet of the combined references discloses the helmet is configured to decrease shear forces between the helmet and the surface of the head of a wearer of the helmet during an impact to the helmet (as seen in Figures 7A, 7B, 8C and 8D of Ferrara).  

Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicants arguments that the combination of references do not disclose a compartment containing a gel, the examiner respectfully disagrees. As shown in the rejection above Picotte, paragraph 0027, discloses the components/compartments contain gel.

In response to the applicants arguments that the combination of references do not disclose a helmet having a liner disposed inwards of the shell; and a component disposed inside of the shell and on an opposite side of the liner to the outer shell, the examiner disagrees. Applicant’s language is broad and as such the art can be applied with broadest reasonable interpretation.  As written the limitation can be interpreted to mean the component is attached to the inside of the outer shell and outside of the liner, those surfaces are opposite each other.  


[AltContent: textbox (A component disposed inside of the shell.)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A component on an opposite side of the liner to the outer shell.)][AltContent: arrow][AltContent: textbox (A liner disposed inwards of the shell.)]
    PNG
    media_image4.png
    378
    395
    media_image4.png
    Greyscale




In response to the applicants arguments that neither Morgan nor Ferrara teach a component having gel, and that the function of the arrangement of both Morgan and Ferrara are based on the flow of air into and out of the components and the functioning would significantly change if a gel was introduced, the examiner respectfully disagrees.  Morgan is used to teach the structure/configuration of the component (as disclosed in Figures 2 and 3). The modification of the material used inside the component of Morgan is a simple modification of one known material for another known material, gel.  Picotte is used merely to teach the component is filled with gel.  The structure of Morgan’s component does not require air to flow into and out of the component. The component of Morgan would continue to function as intended even if the material inside the component was gel. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732